          Case 20-00018-LA11                  Filed 02/18/21              Entered 02/18/21 10:47:05    Doc 462    Pg. 1 of
                                                                            25
 CSD 1181 [07/01/18]
 Name, Address, Telephone No. & I.D. No.

 SULLIVAN HILL REZ & ENGEL
 A Professional Law Corporation
   James P. Hill (SBN 90487)/Christopher V. Hawkins (SBN 222961)
 600 B Street, Suite 1700
 San Diego, CA 92101
 Tel.: ( 619) 233-4100/Fax: (619) 231-4372
Attorneys for Debtor and Debtor In Possession,
Vestavia Hills, Ltd. dba Mount Royal Towers

                    UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF CALIFORNIA
                    325 West F Street, San Diego, California 92101-6991

 In Re
 VESTAVIA HILLS, LTD.
 DBA MOUNT ROYAL TOWERS,
                                                                                            BANKRUPTCY NO. 20-00018-LA11



  Tax I.D.(EIN)#:        /S.S.#:XXX-XX-                              Debtor.

                                                     NOTICE OF HEARING AND MOTION

 TO THE DEBTOR, ALL CREDITORS AND OTHER PARTIES IN INTEREST:

         You are hereby notified that on March 18, 2021, at 2:00 p.m., in Department 2 , Room 118 , of the Jacob
 Weinberger United States Courthouse, located at 325 West F Street, San Diego, California 92101-6991, there will
 be a hearing regarding the Motions of Sullivan Hill Rez & Engel, APLC, General Counsel for Debtor and Debtor in
 Possession Vestavia Hills, Ltd. dba Mount Royal Towers; Campbell Partners, LLC ,Special Litigation Counsel for Debtor
 and Debtor in Possession Vestavia Hills, Ltd. dba Mount Royal Towers, Elisabeth Eisner, Special Transactional Counsel
 for Debtor and Debtor in Possession Vestavia Hills, Ltd. dba Mount Royal Towers; Squar Milner, LLP, Accountant for
 Debtor and Debtor in Possession Vestavia Hills, Ltd. dba Mount Royal Towers; Virginia Moore-Bell, Trustee Appointed and
 Court Approved Patient Care Ombudsman; and, Harbuck Keith & Holmes, LLC, Special Alabama Licensing and
 Regulatory Counsel for Debtor and Debtor in Possession Vestavia Hills, Ltd. dba Mount Royal Towers for [check the
 appropriate box]:

             Allowance of interim compensation and reimbursement of expenses of professionals as provided in
          Exhibit "A" [information required by FRBP 2002(c)(2)];

           Applicant                                                                     Fees          Costs          Current Fee
                                                                                                                      Request
                                                                                                                      (20%holdback)
           Sullivan Hill Rez & Engel, APLC, General Counsel for Debtor                      $901,146     $5,833.28       $180,229.30
           and Debtor in Possession Vestavia Hills, Ltd. dba Mount
           Royal Towers
           May 1, 2020 – November 30, 2020
           Second Interim Fee Application

           Campbell Partners, LLC, Special Litigation Counsel for                            $28,950      $284.75             $5,790
           Debtor and Debtor in Possession Vestavia Hills, Ltd. dba
           Mount Royal Towers
           May 1, 2020 – November 30, 2020
           Second Interim Fee Application

           Elisabeth Eisner, Special Transactional Counsel for Debtor                        $19,030             $0           $3,806
           and Debtor in Possession Vestavia Hills, Ltd. dba Mount
           Royal Towers
           May 1, 2020 – November 30, 2020
           Second Interim Fee Application

                                                                                                                             416348-v1
 CSD 1181
            Case 20-00018-LA11                Filed 02/18/21          Entered 02/18/21 10:47:05             Doc 462    Pg. 2 of
             Applicant
                                                                        25            Fees                  Costs          Current Fee
                                                                                                                           Request
                                                                                                                           (20%holdback)
             Baker Tilly US LLP fka Squar Milner, LLP, Accountant for                             $40,620       $74.20             $8,124
             Debtor and Debtor in Possession Vestavia Hills, Ltd. dba
             Mount Royal Towers
             May 1, 2020 – November 30, 2020
             Second Interim Fee Application
             Virginia Moore-Bell, Trustee Appointed and Court Approved                            $949.42             $0          $189.88
             Patient Care Ombudsman
             May 1, 2020 – November 30, 2020
             Second Interim Fee Application

             Harbuck Keith & Holmes, LLC, Special Alabama Licensing                               $52,890     $5,534.75           $10,578
             and Regulatory Counsel for Debtor and Debtor in
             Possession Vestavia Hills, Ltd. dba Mount Royal Towers
             May 1, 2020 – November 30, 2020
             Second Interim Fee Application


       If not required to be attached, a set of the moving papers will be provided, upon request, by the undersigned or
may be inspected at the office of the Clerk.

        Any opposition or other response to the motion must be served upon the undersigned and the original and one
copy of such papers with proof of service must be filed with the Clerk of the U.S. Bankruptcy Court at 325 West F St.,
San Diego, California 92101-6991, not later than fourteen (14)1days from the date of service.

                                                           SULLIVAN HILL REZ & ENGEL, A Professional Law Corporation

DATED: February 18, 2021                                               /s/James P. Hill
                                                                       James P. Hill, Esq., Attorney for Debtor and Debtor in
                                                                       Possession Vestavia Hills, Ltd. dba Mount Royal Towers
1
    Depending on how you were served, you may have additional time for response. See FRBP 9006.




                                                                                                                                  416348-v1
CSD 1181
CSD 1181A (Page 3)     [08/01/11]              [TO BE INCLUDED IN OR ATTACHED TO FEE NOTICES]


APPLICANT Sullivan Hill Rez & Engel, APLC                  , REPRESENTING [Name & Title] General Counsel for Debtor


                                                              FEES
                        FEES                  FEES                            FEES HELD            FEES             COSTS              COSTS
                                                           AUTHORIZED
                     REQUESTED              ALLOWED                              BACK           DISALLOWED1       REQUESTED           AWARDED
                                                           FOR PAYMENT

  1ST INTERIM            702,089.00           669,987.00        669,987.00               0.00        32,102.00         9,696.02          9,696.02
 1/3/20  4/30/20
  ____to____
  2ND INTERIM            901,146.00                                                                                    5,833.28
                                                                                                                                                                 Case 20-00018-LA11




 5/1/20 11/30/20
  ____to____
  3RD INTERIM
  ____to____
  4TH INTERIM
  ____to____

    TOTALS:            1,603,235.00           669,987.00        669,987.00               0.00        32,102.00        15,529.30          9,696.02
                                                                                                                                                                 Filed 02/18/21




APPLICANT Campbell Partners, LLC                           , REPRESENTING [Name & Title] Special Litigation Counsel for Debtor
                                                                                                                                                       25




                                                              FEES
                        FEES                  FEES                            FEES HELD            FEES             COSTS              COSTS
                                                           AUTHORIZED
                     REQUESTED              ALLOWED                              BACK           DISALLOWED2       REQUESTED           AWARDED
                                                           FOR PAYMENT

  1ST INTERIM            105,232.50           105,232.50       105,232.50                                                502.20             502.20
 1/3/20 4/30/20
  ____to____
  2ND INTERIM             28,950.00                                                                                      284.75
                                                                                                                                                     Entered 02/18/21 10:47:05




 5/1/20 11/30/20
  ____to____
  3RD INTERIM
  ____to____
  4TH INTERIM
                                                                                                                                                                 Doc 462




  ____to____

    TOTALS:              134,182.50           105,232.50        105,232.50               0.00             0.00           786.95             502.20
                                                                                                                                                                 Pg. 3 of




        1
        7KH &RXUW UHTXHVWHG DGMXVWPHQWV WR WKH IHH
DSSOLFDWLRQ WKDW WKH DSSOLFDQW PDGH DQG WKHVH
DPRXQWV ZHUH DSSURYHG E\ RUGHU HQWHUHG RQ 6HSWHPEHU EXHIBIT "A"                                                Page       1    of       3
(&)
CSD 1181A
CSD 1181A (Page 3)     [08/01/11]            [TO BE INCLUDED IN OR ATTACHED TO FEE NOTICES]


APPLICANT Elisabeth Eisner, Esq.                          , REPRESENTING [Name & Title] Special Transactional Counsel for Debtor


                                                             FEES
                        FEES               FEES                              FEES HELD           FEES             COSTS              COSTS
                                                          AUTHORIZED
                     REQUESTED           ALLOWED                                BACK          DISALLOWED1       REQUESTED           AWARDED
                                                          FOR PAYMENT

  1ST INTERIM               5,830.00           5,830.00          5,830.00                                                0.00              0.00
 1/3/20  4/30/20
  ____to____
  2ND INTERIM             19,030.00                                                                                      0.00
                                                                                                                                                              Case 20-00018-LA11




 5/01/20 11/30/20
   ____to____
  3RD INTERIM
  ____to____
  4TH INTERIM
  ____to____

    TOTALS:               24,860.00            5,830.00          5,830.00              0.00             0.00             0.00              0.00
                                                                                                                                                              Filed 02/18/21




APPLICANT Baker Tilly US LLP fka Squar Milner, LLP        , REPRESENTING [Name & Title] Accountant for Debtor
                                                                                                                                                    25




                                                             FEES
                        FEES               FEES                              FEES HELD           FEES             COSTS              COSTS
                                                          AUTHORIZED
                     REQUESTED           ALLOWED                                BACK          DISALLOWED2       REQUESTED           AWARDED
                                                          FOR PAYMENT

  1ST INTERIM             30,620.00          30,620.00         30,620.00                                                50.60             50.60
 1/3/20 4/30/20
  ____to____
  2ND INTERIM             40,620.00                                                                                    74.20
                                                                                                                                                  Entered 02/18/21 10:47:05




 5/1/20 11/30/20
  ____to____
  3RD INTERIM
  ____to____
  4TH INTERIM
                                                                                                                                                              Doc 462




  ____to____

    TOTALS:               71,240.00           30,620.00         30,620.00              0.00             0.00           124.80             50.60
                                                                                                                                                              Pg. 4 of




      1
      Please provide an explanation for this disallowance.
      2
      Please provide an explanation for this disallowance.
CSD 1181A                                              EXHIBIT "A"                                                   Page       2    of       3
CSD 1181A (Page 3)    [08/01/11]            [TO BE INCLUDED IN OR ATTACHED TO FEE NOTICES]


APPLICANT Virginia Moore-Bell, Patient Care Ombudsman   , REPRESENTING [Name & Title] Trustee Appointed and Court Approved Patient Care Ombudsman


                                                           FEES
                       FEES               FEES                                FEES HELD             FEES                COSTS               COSTS
                                                        AUTHORIZED
                    REQUESTED           ALLOWED                                  BACK            DISALLOWED1          REQUESTED            AWARDED
                                                        FOR PAYMENT

  1ST INTERIM              1,178.10          1,178.10           1,178.10                                                       76.48                76.48
 1/3/20  4/30/20
  ____to____
  2ND INTERIM               949.42                                                                                              0.00
                                                                                                                                                                        Case 20-00018-LA11




 5/1/20 11/30/20
  ____to____
  3RD INTERIM
  ____to____
  4TH INTERIM
  ____to____

    TOTALS:               2,127.52           1,178.10           1,178.10                  0.00               0.00              76.48                76.48
                                                                                                                                                                        Filed 02/18/21




APPLICANT Harbuck Keith & Holmes,LLC                    , REPRESENTING [Name & Title] Special Alabama Licensing and Regulatory Counsel for Debtor
                                                                                                                                                              25




                                                           FEES
                       FEES               FEES                                FEES HELD             FEES                COSTS               COSTS
                                                        AUTHORIZED
                    REQUESTED           ALLOWED                                  BACK            DISALLOWED2          REQUESTED            AWARDED
                                                        FOR PAYMENT

  1ST INTERIM            39,558.50          39,558.50         39,558.50                                                        24.50                24.50
 1/3/20 4/30/20
  ____to____
  2ND INTERIM            52,890.00                                                                                          5,534.75
                                                                                                                                                            Entered 02/18/21 10:47:05




 0/1/20 11/30/20
  ____to____
  3RD INTERIM
  ____to____
  4TH INTERIM
                                                                                                                                                                        Doc 462




  ____to____

    TOTALS:              92,448.50          39,558.50          39,558.50                 0.00                0.00           5,559.25                24.50
                                                                                                                                                                        Pg. 5 of




     1
      Please provide an explanation for this disallowance.
     2
      Please provide an explanation for this disallowance.
CSD 1181A                                              EXHIBIT "A"                                                          Page       3    of        3
         Case 20-00018-LA11                   Filed 02/18/21     Entered 02/18/21 10:47:05       Doc 462        Pg. 6 of
                                                                   25
CSD 1181 (Page 3) [07/01/18]

                                                      CERTIFICATE OF SERVICE

         I, the undersigned whose address appears below, certify:

         That I am, and at all relevant times was, more than 18 years of age;

        That on the 18th day of February, 2021, I served a true copy of the within NOTICE OF MOTION AND HEARING
on the following persons by the mode of service shown below:

1.       To Be Served by the Court via Notice of Electronic Filing (“NEF”):

        Under controlling Local Bankruptcy Rules(s) (“LBR”), the document(s) listed above will be served by the
court via NEF and hyperlink to the document. On February 18, 2021              , I checked the CM/ECF docket for
this bankruptcy case or adversary proceeding and determined that the following person(s) are on the Electronic Mail
Notice List to receive NEF transmission at the e-mail address(es) indicated and/or as checked below:
     John Cannizzaro john.cannizzaro@icemiller.com
     •Kathleen A. Cashman-Kramer Cashman-Kramer@Sullivanhill.com,
     kathylaw@san.rr.com;rudolph@sullivanhill.com;hill@sullivanhill.com;bkstaff@sullivanhill.com;rudolph@ec
     f.inforuptcy.com;cashman-kramer@ecf.inforuptcy.com;kramer.kathleenc.r97749@notify.bestcase.com
     •Glen F. Dorgan glen.dorgan@usdoj.gov, Brenda.seyler@usdoj.gov
     •Ajay Gupta ajay@guptalc.com, guptaar87864@notify.bestcase.com
     •Julian Gurule jgurule@buchalter.com, smartin@buchalter.com,docket@buchalter.com
     •Christopher V. Hawkins hawkins@sullivanhill.com, hill@sullivanhill.com;cashman-
     kramer@sullivanhill.com;bkstaff@sullivanhill.com;vidovich@ecf.inforuptcy.com;hawkins@ecf.inforuptcy.co
     m
     •James P. Hill Hill@sullivanhill.com,
     hawkins@sullivanhill.com;bkstaff@sullivanhill.com;vidovich@ecf.inforuptcy.com;hill@ecf.inforuptcy.com;c
     ashman-kramer@sullivanhill.com
     •J. Barrett Marum bmarum@sheppardmullin.com, egarcia@sheppardmullin.com
     •David Ortiz david.a.ortiz@usdoj.gov,
     USTP.REGION15@USDOJ.GOV;tiffany.l.carroll@usdoj.gov;abram.s.feuerstein@usdoj.gov
     •William A. Smelko bill.smelko@procopio.com,
     kristina.terlaga@procopio.com;calendaring@procopio.com
     •Randye B. Soref rsoref@polsinelli.com
     • United States Trustee ustp.region15@usdoj.gov




               For Chpt. 7, 11, & 12 cases:         For ODD numbered Chapter 13 cases:    For EVEN numbered Chapter 13 cases:
               UNITED STATES TRUSTEE                THOMAS H. BILLINGSLEA, JR., TRUSTEE   DAVID L. SKELTON, TRUSTEE
               ustp.region15@usdoj.gov              Billingslea@thb.coxatwork.com         admin@ch13.sdcoxmail.com
                                                                                          dskelton13@ecf.epiqsystems.com




                                                                                                                           416348-v1
CSD 1181
       Case 20-00018-LA11            Filed 02/18/21       Entered 02/18/21 10:47:05            Doc 462       Pg. 7 of
                                                            25

2.     Served by United States Mail:

       On F e b r u a r y 1 8 , 2 0 2 1 I served the following person(s) and/or entity(ies) at the last known
address(es) in this bankruptcy case or adversary proceeding by placing accurate copies in a sealed
envelope in the United States Mail via 1) first class, postage prepaid or 2) certified mail with receipt number,
addressed as follows:
                                                                                     Baker Donelson
                                               Wells Fargo, N.A. Attn: DA
     Alabama Department of Revenue                                                Tim Lupinacci/Patton
                                                   One West 4th Street
                Legal Division                                                      Hahn/Matt Cahill
                                              Third Floor, MAC D40D0-030
              P.O. Box 320001                                                   1400 Wells Fargo Tower
                                               Winston Salem, NC 27101
       Montgomery, AL 36132-0001                                                 420 20th Street North
                                                                                 Birmingham, AL 35203
                                                   J.T. Smallwood –Tax
      Commonwealth Assisted Living,
                                                          Collector
                     LLC
                                                  Room 160 Courthouse
      437 Madison Avenue, Suite 33C
                                                716 Richard Arrington Jr.
           New York, NY 10022
                                                          Blvd. N
                                                  Birmingham, AL 35203


                                         *SEE ATTACHED SERVICE LIST*




                                                                                                               416348-v1
CSD 1181
         Case 20-00018-LA11            Filed 02/18/21     Entered 02/18/21 10:47:05           Doc 462       Pg. 8 of
                                                            25


 CSD 1181 (Page 5) [07/01/18]


 3.     Served by Personal Delivery, Facsimile Transmission, Overnight Delivery, or Electronic Mail:

         Under Fed.R.Civ.P.5 and controlling LBR, on February 18, 2021, I served the following person(s) and/or
 entity(ies) by personal delivery, or (for those who consented in writing to such service method), by facsimile
 transmission, by overnight delivery and/or electronic mail as follows:

         Attorney for Debtor (or Debtor), if required:


          Aaron Malo                                                Virginia Moore-Bell Virginia.Bell@adss.alabama.gov
          amalo@sheppardmullin.com                                  Tammy.Holman@adss.alabama.gov
          Counsel for Wells Fargo                                   TaRhonda.Wiggins@adss.alabama.gov
                                                                    Patient Care Ombudsman


          Elisabeth Eisner                                          Andy Campbell
          eeisner@eeisner.com                                       Harris Hagood
          Special Transactional Counsel for Debtor                  Campbell Partners
                                                                    harris@campbellpartnerslaw.com
                                                                    andy@campbellpartnerslaw.com
                                                                    Alabama Litigation Counsel for Debtor

          Harbuck Keith & Holmes                                    Stacy Elledge-Chiang
          Kenny Keith                                               Squar Milner
          kkeith@hkh.law                                            schiang@squarmilner.com
          Regulatory Counsel for Debtor

I declare under penalty of perjury under the laws of the United States of America that the statements made in this
proof of service are true and correct.



         Executed on         February 18, 2021                       Laurel Dinkins /s/Laurel Dinkins
                             (Date)                                 (Typed Name and Signature)


                                                                     600 B Street, Suite 1700
                                                                    (Address)


                                                                     San Diego, CA 92101
                                                                    (City, State ZIP Code)




                                                                                                              416348-v1
 CSD 1181
               Case 20-00018-LA11   Filed 02/18/21      Entered 02/18/21 10:47:05   Doc 462        Pg. 9 of
Label Matrix for local noticing                            25
                                       AMERIPRIDE SERVICES INC.                  AT&T Corp
0974-3                                 P.O. BOX 1564                             One AT&T Way
Case 20-00018-LA11                     BEMIDJI, MN 56619-1564                    Bedminster, NJ 07921-2694
Southern District of California
San Diego
Thu Feb 18 09:26:25 PST 2021
AT&T Telephones                        Aaron Malo                                ActivCare Living
One AT&T Way                           SHEPPARD, MULLIN, RICHTER & HAMPTON LLP   9619 Chesapeake Drive,
Bedminster, NJ 07921-2694              650 Town Center Drive, 10th Floor         Suite 103
                                       Costa Mesa, CA 92626-1993                 San Diego, CA 92123-1394


Adrian Jackson                         Aishah Rahman                             Alabama Center for Occ Med Pre
1585 Bent River Circle                 6016 Rime Village East                    2018 BROOKWOOD MED CTR DRIVE
Vestavia Hills, AL 35216-5394          Birmingham, AL 35216-6186                 Birmingham, AL 35209-6898



Alabama Power                          Allen Evans                               Allen Woods
P.O. BOX 242                           300 Royal Tower Drive - 128B              2824 31st St W
BIRMINGHAM, AL 35292-0001              Birmingham, AL 35209-6865                 Birmingham, AL 35208-4802



Alonzo Scott                           Amber Arrington                           Amelia Putt
Resident Trust                         557 6th Ct                                9619 Chesapeake Dr Ste 103
300 Royal Tower Dr                     Pleasant Grove, AL 35127-1656             San Diego, CA 92123-1394
Birmingham, AL 35209-6865


American Lighting Inc.                 Ameripride                                Angela Baynes
P.O. BOX 10872                         PO Box 1564                               P O Box 412
Birmingham, AL 35202-0872              Bemidji, MN 56619-1564                    Birmingham, AL 35201-0412



Angela Whatley                         Anita Parnell                             Anna Stanfield
3210 Avenue I Ensley                   1469 Pearson Ave Sw                       316 Royal Tower Drive
Birmingham, AL 35218                   Birmingham, AL 35211-2631                 Birmingham, AL 35209-7828



Annie Brown                            Annie Mckinley                            Annie Stephen
Resident Trust                         20 Westchester Crt                        300 Royal Tower Drive
300 Royal Tower Dr                     Apt 3                                     Room 326
Birmingham, AL 35209-6865              BIRMINGHAM, AL 35215-1848                 Birmingham, AL 35209-6865


Annie Stephen                          Anthony Kiptoo                            Anthony Noel
c/o Sidney Stephen                     731 C Raleigh Ct                          7298 Owens Road
2125 Joyce Street                      Birmingham, AL 35209-6068                 Mountain Grove, AL 65711-2964
Birmingham, AL 35205-6813


April Richardson                       Ashanti Hickman                           Ashley Blevins
2003 Artesian Springs Rd               806 Tyler Circle                          5271 Crowne Chase
Brighton, AL 35020-1960                Apt C                                     Birmingham, AL 35244-3002
                                       HOOVER, AL 35226-1333
              Case 20-00018-LA11   Filed 02/18/21      Entered 02/18/21 10:47:05     Doc 462        Pg. 10 of
Auri Underwood                         B. Renee Barnard    25                      B. Renee and Charles Barnard
1595 WILDERNESS LANE                   300 Royal Towers Drive                      300 Royal Towers Drive
Birmingham, AL 35235-2852              Birmingham, AL 35209-6865                   Birmingham, AL 35209-6865



BIRMINGHAM WATER WORKS                 Bagby Elevator Company, Inc.                Bailey Dann
P.O. BOX 830269                        Hunter M. Bagby                             Resident Trust
BIRMINGHAM, AL 35283-0269              PO Box 320919                               300 Royal Tower Dr
                                       Birmingham, AL 35232-0919                   Birmingham, AL 35209-6865


Barbara Crowley                        Barbara Johnson                             Barbara Lail
202a Royal Tower Drive                 700 42nd Street                             300 Royal Tower Driv
Birmingham, AL 35209                   Fairfield, AL 35064-2323                    Birmingham, AL 35209-6865



Barbara Nichols                        Barbara Sisk                                Barry Key
Resident Trust                         Resident Trust                              405 11th Ave
300 Royal Tower Dr                     300 Royal Tower Dr                          Birmingham, AL 35228-2936
Birmingham, AL 35209-6865              Birmingham, AL 35209-6865


Benito Hernandez                       Bernadine Barnes                            Berta Taylor
Resident Trust                         6550 Ivy Walk                               2701 Crandall Court
300 Royal Tower Dr                     Bessemer, AL 35022-1634                     Birmingham, AL 35243-4444
Birmingham, AL 35209-6865


Bertie Kelley                          Betty Edosomwan                             Betty Vaughan
PO Box 396                             2744 Oxmoor Way                             4257 Sharpsburg Dr.
Shelby, AL 35143-0396                  Birmingham, AL 35211-6437                   Birmingham, AL 35213-2207



Bill Anderson                          Bill Anderson                               Bill Dunn
1009 Royal Tower Drive                 c/o Libby Turnipseed                        2658 Briarberry Dr
Birmingham, AL 35209-6860              207 Hollingsworth Ave Apt 53                Vestavia, AL 35226-3815
                                       Rainbow City, AL 35906-3172


Billy Brown                            Billy Brown                                 Blessing Osanu
Resident Trust                         c/o JBS Laura Fulbright                     76 Milgray Lane
300 Royal Tower Dr                     940 Montclair Road Suite 200                Calera, AL 35040-4864
Birmingham, AL 35209-6865              Birmingham, AL 35213-1212


BlueCross BlueShield Alabama           Bobby Love                                  Bobby Rollins
450 Riverchase Parkway East            1213 Lafayette St                           Resident Trust
Birmingham, AL 35298-0001              Birmingham, AL 35214-4337                   300 Royal Tower Dr
                                                                                   Birmingham, AL 35209-6865


Brandon Jeffries                       Brandon Jeffries                            Breana Hawkins
Resident Trust                         c/o Steve Smith                             8036 Charles Barkley Avenue
300 Royal Tower Dr                     PO Box 398                                  BIRMINGHAM, AL 35094-7032
Birmingham, AL 35209-6865              Cullman, AL 35056-0398
              Case 20-00018-LA11               Filed 02/18/21      Entered 02/18/21 10:47:05     Doc 462        Pg. 11 of
Brenda Calvert                                     Brenda Chambers     25                      Briana Sanders
4811 Burrows Crossing Rd                           713 Crowne Drive                            3119 Berkley Ave
JASPER, AL 35504-4138                              Birmingham, AL 35224-1894                   Bessemer, AL 35020-3764



Brianesha Patterson                                Burr & Forman LLP                           CUSTOM MEDICAL SOLUTIONS
1908 Wisteria Pl                                   Attn Marc P Solomon, Richard J Brockman     7100 NORTHLAND CIRCLE # 410
Hoover, AL 35216-4452                              and Brent D Hitson                          BROOKLYN PARK, MN 55428-1500
                                                   420 North 20th Street Suite 3400
                                                   Birmingham, AL 35203-5210

California Department of Tax and Fee Adminis       Calvin Anthony Morris                       John Cannizzaro
Account Information Group, MIC:29                  216 MAMIE LANE                              Ice Miller LLP
P.O. Box 942879                                    Birmingham, AL 35215-7108                   250 West Street
Sacramento, CA 94279-0001                                                                      Columbus, OH 43215-7509


Cantata Health                                     Careworx                                    Carol Bartee
fka NTT Data                                       51 Townline Road, Suite 1                   2830 19th Court S
P.O. BOX 123875                                    Orangeville, Ontario L9W 1V1                Birmingham, AL 35209
Dallas, TX 75312-3875


Carol Wilson                                       Carol Wilson                                Carolyn Turner
308 Royal Tower Drive                              c/o Crisis Center                           1313 99th St N
Birmingham, AL 35209-6828                          3600 8th Avenue S Ste 501                   Birmingham, AL 35217-2101
                                                   Birmingham, AL 35222-3223


Casey Shelton                                      Kathleen A. Cashman-Kramer                  Charles L. Barnard
1336 Heflin Ave W                                  Sullivan Hill Rez & Engel, APLC             300 Royal Towers Drive
Birmingham, AL 35214-2922                          600 B Street                                Birmingham, AL 35209-6865
                                                   Suite 1700
                                                   San Diego, CA 92101-4507

Charles L. Barnard                                 Charlie Smith                               Charlie Smith
9619 Chesapeake Dr                                 Resident Trust                              c/o Willie Smith
Suite 103                                          300 Royal Tower Dr                          1635 27th Street
San Diego, CA 92123-1394                           Birmingham, AL 35209-6865                   Birmingham, AL 35234-2041


Chris Neely                                        Christian Jordan                            Christina Curtis
Resident Trust                                     428 Golden Crest Cir                        Po Box 21
300 Royal Tower Dr                                 Birmingham, AL 35209-1121                   Wilton, AL 35187-0021
Birmingham, AL 35209-6865


Christoph Alexander                                Chyzime Blackshear                          Clare Williams
50 Stone Crest Ter                                 1221 Graymont Ave W                         210A Royal Tower Drive
Odenville, AL 35120-5886                           Birmingham, AL 35208-4928                   Birmingham, AL 35209-7048



Clare Williams                                     Clarence Bell                               Clarence Royster
c/o Chester Williams                               Resident Trust                              Resident Trust
P O Box 6028                                       300 Royal Tower Dr                          300 Royal Tower Dr
Hilton Head, SC 29938-6028                         Birmingham, AL 35209-6865                   Birmingham, AL 35209-6865
              Case 20-00018-LA11   Filed 02/18/21      Entered 02/18/21 10:47:05       Doc 462        Pg. 12 of
Commonwealth Assisted Living           Commonwealth Assisted25
                                                             Living, LLC, Series E   Commonwealth Assisted Living, LLC, Series E
via Registered Agent                   Attn: Richard Brewer, Manager                 c/o Buchalter PC/ Julian Gurule, Esq.
251 Little Falls Drive                 534 E. Main Street, Suite B                   1000 Wilshire Blvd., Suite 1500
Wilmington, DE 19808-1674              Charlottesville, VA 22902-5395                Los Angeles, CA 90017-1730


Comtex                                 Connie A. Virgadamo                           Connie and Frank Virgadamo
530 BEACON PARKWAY WEST                1340 San Lucas Court                          1340 San Lucas Court
Birmingham, AL 35209-3100              Solana Beach, CA 92075-2112                   Solana Beach, CA 92075-2112



Cooks Pest Control                     Curtis Owens                                  Cynthia Goggins
c/o Danny Hughes                       Resident Trust                                2845 7th St N.E.
160 London Pkwy                        300 Royal Tower Dr                            Center Point, AL 35215-2128
Birmingham, AL 35211-4540              Birmingham, AL 35209-6865


Cynthia Moss-Bibb                      Cynthia Richter                               Cynthia Richter
3654 Grand Central Ave                 300 Royal Tower Drive - 153B                  c/o Richard Adams
Fultondale, AL 35068-1996              Birmingham, AL 35209-6865                     15775 Yellow Creek Road
                                                                                     Tuscaloosa, AL 35406-8840


Cynthia Strozier                       DAVID A. ORTIZ                                Dana Mistic
157 Warren Road                        OFFICE OF THE UNITED STATES TRUSTEE           Resident Trust
Alabaster, AL 35007-4724               880 FRONT STREET, SUITE 3230                  300 Royal Tower Dr
                                       SAN DIEGO, CA 92101-8897                      Birmingham, AL 35209-6865


Daniel Cobb                            Daniel Cobb                                   Daniel Washington
300 Royal Tower Drive                  c/o Laura Fulbright                           8516 Division Ave.
190A                                   940 Montclair Rd, Suite 200                   Birmingham, AL 35206-2753
Birmingham, AL 35209-6865              Birmingham, AL 35213-1212


Danny Davis                            Daphne Mckinnon                               Dareyl McElroy
1731 Hialeah Circle                    1513 Smithfield Park Cir                      7408 Queenstown Avenue
Alexander City, AL 35010-6701          Pleasant Grove, AL 35127-3544                 Birmingham, AL 35206-5346



Darnell Walker-Chatman                 Darrell Boykins                               Darrell Boykins
Resident Trust                         Resident Trust                                c/o William Boykins
300 Royal Tower Dr                     300 Royal Tower Dr                            2768 County Road 36
Birmingham, AL 35209-6865              Birmingham, AL 35209-6865                     Heflin, AL 36264-3563


Darron Johnson                         Debra Hatchett                                Deirdre Smith
Resident Trust                         5915 1st Ave S                                820 Kent Dr
300 Royal Tower Dr                     Apt B                                         Odenville, AL 35120-3855
Birmingham, AL 35209-6865              Birmingham, AL 35212-2648


Deloras Custred                        Denise Stoudmire                              Deonna Rhodes
1014 Royal Tower Drive                 7718 Sunrise Lane                             8140 2nd Avenue S
Birmingham, AL 35209-6860              Apt A                                         Birmingham, AL 35206-3809
                                       Birmingham, AL 35210-1358
              Case 20-00018-LA11         Filed 02/18/21      Entered 02/18/21 10:47:05     Doc 462        Pg. 13 of
Dept. Indust. Rel., Labor Law Enforce.       Derrick Bell        25                      Diamond Blackshear
1550 West Main St.                           1636 17th Pl                                1221 Graymont Ave N
El Centro, CA 92243-2105                     Birmingham, AL 35211-4222                   Birmingham, AL 35208



Dimple Simmons                               Dimple Simmons                              Dish
300 Royal Tower Drive 323                    c/o David Simmons                           ACCT #8255 7070 2330 7924
Birmingham, AL 35209-6865                    7200 3rd Ave                                PO Box 7203
                                             Sykesville, MD 21784-5201                   PASADENA, CA 91109-7303


Div. of Labor Standards Enforcement          Donald Harris                               Donna Wynn
7575 Metropolitan Drive, Suite 210           Resident Trust                              Resident Trust
San Diego, CA 92108-4424                     300 Royal Tower Dr                          300 Royal Tower Dr
                                             Birmingham, AL 35209-6865                   Birmingham, AL 35209-6865


Doris Davis                                  Dorothy Colburn                             Douglas Rockett
129 Sterling Circle Nw                       Resident Trust                              Resident Trust
Apt. B                                       300 Royal Tower Dr                          300 Royal Tower Dr
Birmingham, AL 35215-4529                    Birmingham, AL 35209-6865                   Birmingham, AL 35209-6865


Drake Theodis                                Dun & Bradstreet                            ELISABETH EISNER
300 Royal Tower Drive 112B                   Attn: Lynne Roberts, 2nd Floor              4040 PORTE DE PALMAS, SUITE 32
Birmingham, AL 35209-6865                    3501 Corporate Parkway                      SAN DIEGO, CA 92122-5140
                                             PO Box 520
                                             Center Valley, PA 18034-0520

Ecolab                                       Edgar Little                                Edith Ransom
24198 NETWORK PLACE                          P O Box 36220                               4633 Grasselli Blvd
Chicago, IL 60673-1241                       Birmingham, AL 35236-6220                   Birmingham, AL 35221-1813



Elijah Ray                                   Eloise Brown                                Elsie Ray
1002B Royal Tower Drive                      1931 Princeton Ct SW                        Resident Trust
Vestavia, AL 35209-6860                      Birmingham, AL 35211-2320                   300 Royal Tower Dr
                                                                                         Birmingham, AL 35209-6865


Elsie Waters                                 Emma Vaiton                                 (p)EMPLOYMENT SCREENING SERVICES INC
1106 Royal Tower Drive                       1018 Royal Tower Drive                      ATTN ATTN LEGAL DEPT
Birmingham, AL 35209-6822                    Birmingham, AL 35209-6861                   2700 CORPORATE DRIVE
                                                                                         SUITE 100
                                                                                         BIRMINGHAM AL 35242-2733

(p)ENVIRONMENTAL BIOLOGICAL SERVICES         Eric Golden                                 Erik Bradford
4350 1ST AVE SO                              6306 Letson Farms Drive                     Resident Trust
BIRMINGHAM AL 35222-2108                     Bessemer, AL 35022-7040                     300 Royal Tower Dr
                                                                                         Birmingham, AL 35209-6865


Erin Rutledge                                Ester Parnell                               Ethel Hoff
1403 12th St N                               Resident Trust                              304 Royal Tower Drive
Birmingham, AL 35204-2606                    300 Royal Tower Dr                          Birmingham, AL 35209-6828
                                             Birmingham, AL 35209-6865
              Case 20-00018-LA11           Filed 02/18/21      Entered 02/18/21 10:47:05     Doc 462        Pg. 14 of
Ethel Wills                                    FELDER SERVICES, LLC 25                     Felonia Jones
1808 Amberley Woods Way                        P.O. BOX 70171                              4313 Carver Ave Sw
Helena, AL 35080-3827                          MOBILE, AL 36670-1171                       Birmingham, AL 35221-2115



Folami Brown                                   Frances MacDougall                          Franchise Tax Board
429 Green Springs Hwy                          705 Rockford Circle                         Attn: Bankruptcy
Suite 161-475                                  Birmingham, AL 35209-3155                   P.O. Box 2952
Birmingham, AL 35209-4935                                                                  Sacramento, CA 95812-2952


Frank & Connie Virgadamo(Husband & Wife)       Frank A. Virgadamo                          Frank Hibbler
c/o Procopio,Cory,Hargreaves&Savitch LLP       1340 San Lucas Court                        237 52nd St N
Attn: Bill Smelko                              Solana Beach, CA 92075-2112                 Birmingham, AL 35212-3115
525 B Street, Suite 2200
San Diego, CA 92101-4474

Gerald Tait                                    Giavonnya Purkson                           Gladys Davis
Resident Trust                                 108 Sterling Ct NW                          136 Green Wood Cir
300 Royal Tower Dr                             Apt D                                       Calera, AL 35040-4617
Birmingham, AL 35209-6865                      BIRMINGHAM, AL 35215-4537


Glenn Wells                                    Glenneth Staton                             Glenneth Staton
1139 16th Ave South                            300 Royal Tower Drive 190B                  c/o Kenneth Staton
Apt. 1                                         Birmingham, AL 35209-6865                   265 Hancock Drive E
Birmingham, AL 35205-4683                                                                  Scottsboro, AL 35769-6119


Gloria Little                                  Gordon Food Service, Inc.                   Gordon Food Service, Inc.
Resident Trust                                 PO Box 88029                                c/o Ice Miller LLP
300 Royal Tower Dr                             Chicago, IL 60680-1029                      ATTN: Jason Torf
Birmingham, AL 35209-6865                                                                  200 W. Madison Street, Suite 3500
                                                                                           Chicago, IL 60606-3417

Grace Okafor                                   Greg Haas                                   Gregory Massey
4554 Brookshire Loop                           302 Royal Tower Drive                       Resident Trust
Apt D                                          Birmingham, AL 35209-6828                   300 Royal Tower Dr
Bessemer, AL 35022-6997                                                                    Birmingham, AL 35209-6865


Gregory Simpson                                Gregory Simpson                             Ajay Gupta
300 Royal Tower Drive 192B                     c/o Valencia Simpson                        Gupta, Evans and Associates, PC.
Birmingham, AL 35209-6865                      824 6th Ave West                            1620 5th Ave.
                                               Birmingham, AL 35204-3402                   Suite 650
                                                                                           San Diego, CA 92101-2752

Julian Gurule                                  Haley Skinner                               Christopher V. Hawkins
Buchalter, A Professional Corporation          220 Timber Trail                            Sullivan Hill Rez & Engel, APLC
1000 Wilshire Blvd                             Warrior, AL 35180-5145                      600 B Street
Ste 1500                                                                                   Suite 1700
Los Angeles, CA 90017-1730                                                                 San Diego, CA 92101-4507

Helen Johnson                                  Helen Johnson                               Helen Parham
204 Royal Tower Drive                          c/o Michael Johnson                         3345 Jefferson Ave SW
Birmingham, AL 35209-6816                      106 Greenleaf Court                         Birmingham, AL 35221-1241
                                               Summerville, SC 29485-8462
              Case 20-00018-LA11   Filed 02/18/21      Entered 02/18/21 10:47:05     Doc 462        Pg. 15 of
James P. Hill                          Howard Skipper Jr. 25                       IRS-Insolvency Division
Sullivan Hill Rez & Engel, APLC        3109 Overton Drive                          P.O. Box 7346
600 B Street                           Birmingham, AL 35209-4011                   Philadelphia, PA 19101-7346
Ste. 1700
San Diego, CA 92101-4507

Ida Pope                               Innovex                                     Intalere
920 4th Street West                    11 POWDER HILL ROAD                         c/o Health Resource Services
Birmingham, AL 35204-3008              Lincoln, RI 02865-4407                      1100 Olive Way Suite 1030
                                                                                   Seattle, WA 98101-1832


Internal Revenue Service (IRS)         Irwin McCay                                 J. Barrett Marum
Insolvency Operations Unit             116 A                                       SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
P.O. Box 7346                          300 Royal Tower Drive                       501 West Broadway, Suite 1900
Philadelphia, PA 19101-7346            Birmingham, AL 35209-6865                   San Diego, California 92101-3598


Jack L. Rowe                           Jack L. Rowe                                Jackie Russell
724 Northern Dancer Drive              c/o Procopio,Cory,Hargreaves&Savitch LLP    28 El Dorado East
Edmond, OK 73025-9781                  Attn: Bill Smelko                           Tuscaloosa, AL 35405-3534
                                       525 B Street, Suite 2200
                                       San Diego, CA 92101-4474

Jacquelyn Perry                        James Cook                                  James Taylor
110 Gables Drive                       5259 Crowne Chase Pkwy                      5701 Rime Village Dr
Birmingham, AL 35244-1848              BIRMINGHAM, AL 35244-3025                   Hoover, AL 35216-6463



James Thomas                           Jan Coleman                                 Jan Coleman
Resident Trust                         1016 Royal Tower Drive                      c/o Ted Mills
300 Royal Tower Dr                     Birmingham, AL 35209-6861                   2048 Magnolia Ridge
Birmingham, AL 35209-6865                                                          Birmingham, AL 35243-2018


Janice Carter                          Janice Fite                                 Janis Staff
3411-E Primm Lane                      220 17th Avenue Sw                          Resident Trust
Hoover, AL 35216-5631                  Birmingham, AL 35211-3834                   300 Royal Tower Dr
                                                                                   Birmingham, AL 35209-6865


Jasmine House                          Jasmine Jackson                             Jeanette Harvey
828 Martinwood Lane                    3025 15th St Ensley                         Resident Trust
Birmingham, AL 35235-1217              Birmingham, AL 35208-2330                   300 Royal Tower Dr
                                                                                   Birmingham, AL 35209-6865


Jefferson Blount St Clair              Jeffery Fleeton                             Jeffrey Tidwell
Mental Health Authority                Resident Trust                              404 2nd Street South
940 Montclair Road Ste 200             300 Royal Tower Dr                          Oneonta, AL 35121-2113
Birmingham, AL 35213-1212              Birmingham, AL 35209-6865


Jennie Lichter                         Jennie Lichter                              Jeralyn Moore
201 Royal Tower Drive                  c/o Scott Buchalter                         4609 Grasselli Blvd SW
Birmingham, AL 35209-6816              4520 Pine Mountain Road                     Birmingham, AL 35221-1813
                                       Birmingham, AL 35213-1828
              Case 20-00018-LA11           Filed 02/18/21      Entered 02/18/21 10:47:05     Doc 462        Pg. 16 of
Jerry Busby                                    Jerry Busby         25                      Jessyca Greenwood
301 Royal Tower Drive                          c/o Lindy Eichelberger                      4212 Fieldstone Dr
Birmingham, AL 35209-6828                      321 10th Street SW                          Birmingham, AL 35215-1214
                                               Alabaster, AL 35007-9452


Jimmie Legg                                    Joe Jones                                   John Lee
146 Birch Creek Drive                          Resident Trust                              Resident Trust
Birmingham, AL 35242-6716                      300 Royal Tower Dr                          300 Royal Tower Dr
                                               Birmingham, AL 35209-6865                   Birmingham, AL 35209-6865


John Luker                                     John McCray                                 John Montgomery
Resident Trust                                 Resident Trust                              c/o Rhonda Montgomery
300 Royal Tower Dr                             300 Royal Tower Dr                          2917 Parkridge Drive
Birmingham, AL 35209-6865                      Birmingham, AL 35209-6865                   Birmingham, AL 35209-2416


Joseph Foster                                  Joseph McCabe                               Joseph McMillan
514 1st St. South                              Resident Trust                              Resident Trust
Birmingham, AL 35205-4244                      300 Royal Tower Dr                          300 Royal Tower Dr
                                               Birmingham, AL 35209-6865                   Birmingham, AL 35209-6865


Joseph McMillan                                Josephine Baldwin                           Josette White
c/o Beth McMillan                              4340 Harmon St                              1409 Winola Lane
5031 McCormack Drive                           Birmingham, AL 35217-3724                   Birmingham, AL 35235-1636
Gardendale, AL 35071-2822


Journey Hospice of Alabama LLC                 Judith A. Chance                            Judith A. Chance
4128 Crosshaven Drive                          7106 Country Club Drive                     c/o Procopio,Cory,Hargreaves&Savitch LLP
Birmingham, AL 35243-5228                      La Jolla, CA 92037-5611                     Attn: Bill Smelko
                                                                                           525 B Street, Suite 2200
                                                                                           San Diego, CA 92101-4474

Judith Chance                                  Just Medical Inc.                           Justin Burrow
7106 Country Club Drive                        1071 JAMESTOWN BLVD, UNIT D-6               Resident Trust
La Jolla, CA 92037-5611                        Watkinsville, GA 30677-4137                 300 Royal Tower Dr
                                                                                           Birmingham, AL 35209-6865


Karen DeLoach                                  Karen DeLoach                               Karen L. McElliott
300 Royal Tower Drive                          c/o Greg Hawley                             550 Front Street, #2401
124B                                           2001 Park Place N Suite 830                 San Diego, CA 92101-7102
Birmingham, AL 35209-6865                      Birmingham, AL 35203-2710


Karen McElliott                                Karen Otis                                  Katrina Hives
c/o Procopio,Cory,Hargreaves&Savitch LLP       212 Peerless Avenue                         516 Esplanade Drive
Attn: Bill Smelko                              Homewood, AL 35209-3438                     Birmingham, AL 35206-1611
525 B Street, Suite 2200
San Diego, CA 92101-4474

Keather Daniels                                Kenneth McHenry                             Kerry Lenard Marshall Dunn
1617 Bryson Street                             112 Forrest Home Road                       808 23rd Street SW
Birmingham, AL 35228-2204                      Boaz, AL 35957-4804                         Birmingham, AL 35211-3516
              Case 20-00018-LA11   Filed 02/18/21      Entered 02/18/21 10:47:05     Doc 462        Pg. 17 of
Kimberley Taylor                       Kiya Gamble         25                      Lamont Lane
424 Commons Drive                      460 Beasley Rd                              301 Tuscaloosa Avenue SW
Birmingham, AL 35209-6963              Gardendale, AL 35071-2049                   Birmingham, AL 35211-1475



Laquiesha Abercrombie                  Larry Combs                                 Larry Hall
1325 Jersey Street                     Resident Trust                              300 Royal Tower Drive 185B
Birmingham, AL 35224-2308              300 Royal Tower Dr                          Birmingham, AL 35209-6865
                                       Birmingham, AL 35209-6865


Latesicia Sanders                      Laura Shelton                               Ledora Winfield
1816 Woodvine Lane                     3005 Apple Valley Lane                      c/o James Winfield
Birmingham, AL 35215-5813              A                                           1400 7th Ave N Apt 305
                                       Birmingham, AL 35215-1711                   Birmingham, AL 35203-1858


Lee Dates                              Leesa Lewis                                 Leona Evans
Resident Trust                         2000 20Th St So                             2000 Stouts Rd
300 Royal Tower Dr                     Birmingham, AL 35209-1330                   Apt M
Birmingham, AL 35209-6865                                                          Birmingham, AL 35234-1738


Leonard Sr. Rose                       Leonard Sr. Rose                            Leroy Green
300 Royal Tower Dr 217                 c/o John Rose                               Resident Trust
Birmingham, AL 35209-6865              315 Star Trek Drive                         300 Royal Tower Dr
                                       Birmingham, AL 35214                        Birmingham, AL 35209-6865


Leroy Hopper                           Lesa Jones                                  Leticia Nolan
1850 7th Avenue                        321 Half Moon Bend                          22143 Green Pine Dr
Calera, AL 35040-6440                  Birmingham, AL 35206-3018                   West Blocton, AL 35184-9408



Leverne Demmings                       Leverne Demmings                            Lilian Musa
Resident Trust                         c/o Wanda Larosilere                        723 Lake Heather Reserve
300 Royal Tower Dr                     3428 Crayrich Drive                         Birmingham, AL 35242-7613
Birmingham, AL 35209-6865              Birmingham, AL 35226-3380


Linda Brown                            Linda Cuddington                            Linda Ortiz
709 Darlene Drive                      303 Royal Tower Drive                       2774 Sydney Dr
Birmingham, AL 35217-1012              Birmingham, AL 35209-6828                   Apt 308
                                                                                   BIRMINGHAM, AL 35211-7045


Linda Watts                            Lingo                                       Lolita Oliver
Resident Trust                         P.O. BOX 660343                             1208 41st Street W
300 Royal Tower Dr                     Dallas, TX 75266-0343                       Birmingham, AL 35208-1824
Birmingham, AL 35209-6865


Loretta Beverly                        Loris Stinson                               Lorraine Hunter
1732 Wharton Avenue                    PO Box 311133                               Resident Trust
Birmingham, AL 35217-3258              Birmingham, AL 35231-1133                   300 Royal Tower Dr - 150B
                                                                                   Birmingham, AL 35209-6865
              Case 20-00018-LA11     Filed 02/18/21      Entered 02/18/21 10:47:05     Doc 462        Pg. 18 of
Lorraine Mcauthor                        Lovett Greenwood    25                      Lowes Credit Card
7711 Sunrise Place                       1904 12th Pl Sw                             ACCT # 821 3101 902224 8
Apt L                                    Birmingham, AL 35211-4403                   P.O. BOX 530970
Birmingham, AL 35210-1368                                                            Atlanta, GA 30353-0970


Lucy Kamau                               Lydia Kizer                                 MCKESSON
2698 Briarberry Dr                       1500 18th St. Sw                            PO BOX 630693
VESTAVIA, AL 35226-3815                  Birmingham, AL 35211-4728                   CINCINNATI, OH 45263-0693



MED Healthcare Partners, LLC             Malcolm Maherg                              Malimar Technology Group, Inc.
c/o RANDYE B. SOREF                      Resident Trust                              P.O. BOX 880595
POLSINELLI LLP                           300 Royal Tower Dr                          San Diego, CA 92168-0595
2049 Century Park East, Suite 2900       Birmingham, AL 35209-6865
Los Angeles, CA 90067-3221

Margaret Moore                           Marie Hughes                                Marilyn Gilmore
Resident Trust                           411 Orange Court                            2025 Little Mountain Circle
300 Royal Tower Dr                       Denver, CO 80220-6122                       Apt A8
Birmingham, AL 35209-6865                                                            PELHAM, AL 35124-1107


Marilyn Zeigler                          Marlin Leasing Corporation                  Martha Carrington
8529 Division Ave                        6470 E. Johns Crossing                      477 2nd St N
Birmingham, AL 35206-2754                Suite 430                                   Birmingham, AL 35204-4340
                                         Duluth, GA 30097-1545


Martin Kash                              J. Barrett Marum                            Mary Doss
Resident Trust                           Sheppard, Mullin, Richter & Hampton LLP     1925 Springlake Ct
300 Royal Tower Dr                       501 West Broadway, Suite 1900               Birmingham, AL 35215-5064
Birmingham, AL 35209-6865                San Diego, CA 92101-3598


Mary McCaa                               Mary Monroe                                 Mary Pitts
Resident Trust                           1821 Indian Hill Road                       940 Montclair Road
300 Royal Tower Dr                       Birmingham, AL 35216-2253                   Suite 200
Birmingham, AL 35209-6865                                                            Birmingham, AL 35213-1212


Mary Sanders                             Mary Ugbo                                   Mattie Porter
Resident Trust                           12772 Hilda Drive                           2241 Greensprings Hwy S
300 Royal Tower Dr                       Mc Calla, AL 35111-1580                     Apt H
Birmingham, AL 35209-6865                                                            Birmingham, AL 35205-6852


Maurice Brown                            McKesson Medical-Surgical                   Medico Inc.
1537 32nd St Ens                         Minnesota Supply, Inc.                      1600 7TH ST. NORTH
BIRMINGHAM, AL 35218-3318                c/o Stephanie Hampton                       Clanton, AL 35045-2145
                                         6651 Gate Partway
                                         Jacksonville, FL 32256-8075

Meka Weathersby                          Melissa Griffis                             Melissa Mabry
801 Overlook Cir                         6344 Mountainview Cir                       3653 44th Avenue N
Bessemer, AL 35023-1619                  Gardendale, AL 35071-2088                   Birmingham, AL 35207-2337
              Case 20-00018-LA11           Filed 02/18/21      Entered 02/18/21 10:47:05     Doc 462        Pg. 19 of
Michael Burton                                 Michael Cash        25                      Michael Gable
Resident Trust                                 Resident Trust                              Resident Trust
300 Royal Tower Dr                             300 Royal Tower Dr                          300 Royal Tower Dr
Birmingham, AL 35209-6865                      Birmingham, AL 35209-6865                   Birmingham, AL 35209-6865


Michael Howard                                 Michelle Andrews                            Michelle Andrews
Resident Trust                                 1004 Royal Tower Drive                      c/o Charles Carlton
300 Royal Tower Dr                             Birmingham, AL 35209-6860                   400 Miller Circle
Birmingham, AL 35209-6865                                                                  Indian Springs, AL 35124-3743


Mildred Curington                              Miles Watts                                 Misti Tidwell
3607 Lemienx Lane                              4713 Ave R                                  404 2nd St South
Birmingham, AL 35223-2205                      Birmingham, AL 35208-4008                   Oneonta, AL 35121-2113



Miyashe Rutledge                               Mobilex USA                                 Virginia Moore-Bell
620 Ferndale Circle                            P.O. BOX 17462                              201 Monroe St., Ste. 350
Birmingham, AL 35235-2304                      Baltimore, MD 21297-0518                    Montgomery, AL 36104-6955



Myra Bittle                                    Myra Bittle                                 Nadelia Thomas
Resident Trust                                 c/o Berd Butler                             3665 Cedarbrook Trl
300 Royal Tower Dr                             81 Pine Fork Road                           Apt C
Birmingham, AL 35209-6865                      Hayden, AL 35079-6844                       Hoover, AL 35216-6017


Nadine Whitaker                                Nanette Lackey-Griffies                     Narkeita Chatman
23325 Steiner Ave                              306 Royal Tower Drive                       Resident Trust
Birmingham, AL 35211                           Vestavia, AL 35209-6828                     300 Royal Tower Dr
                                                                                           Birmingham, AL 35209-6865


Nathaniel Perkins Jr.                          (p)NAVITAS CREDIT CORP                      Navitas Credit Corp.
1003 Royal Tower Drive                         ATTN JOYCE MCKULKA                          PO Box
Birmingham, AL 35209-6860                      201 EXECUTIVE CENTER DR SUITE 100           979131
                                               COLUMBIA SC 29210-8410                      Miami, FL 33197


Ned Simmons                                    New Beacon Hospice                          Nicole Harris
Resident Trust                                 c/o Curo Health Services LLC                1444 Princeton Avenue N
300 Royal Tower Dr - 173B                      491 Williamson Road, Suite 204              Birmingham, AL 35217-3434
Birmingham, AL 35209-6865                      Mooresville, NC 28117-9255


Nutrition Systems Consulting                   Office Depot Credit Card                    Omnicare
P.O. BOX 5229                                  ACCT 44274139                               1119 Royal Tower Drive
Jackson, MS 39296-5229                         P.O BOX 633211                              Birmingham, AL 35209-6822
                                               Cincinnati, OH 45263-3211


(p)OMNICARE INC                                David Ortiz                                 POINTCLICKCARE TECHNOLOGIES IN
ATTN KAREN DAILEY CREDIT AND COLLECTIONS       DOJ-Ust                                     P.O. BOX 674802
C/O CVS HEALTH                                 880 Front Street                            DETROIT, MI 48267-4802
444 N 44TH STREET                              David A. Ortiz
PHOENIX AZ 85008-6523                          Suite 3230
                                               San Diego, CA 92101-8897
              Case 20-00018-LA11   Filed 02/18/21      Entered 02/18/21 10:47:05     Doc 462        Pg. 20 of
Pamela Smith                           Ernie Zachary Park 25                       Patricia Evans
3048 Apple Valley Lane                 for DS Del Mar Heights, LLC                 Resident Trust
Birmingham, AL 35215-1732              13215 E. Penn Street, Ste 510               300 Royal Tower Dr
                                       Whittier, CA 90602-1797                     Birmingham, AL 35209-6865


Paula Givens                           Pauline Simmons                             Pauline Turegano
3358 Panorama Brook Drive              2155 Hwy 82                                 Resident Trust
Birmingham, AL 35216-4245              Centerville, AL 35042-5626                  300 Royal Tower Dr - 124A
                                                                                   Birmingham, AL 35209-6865


Peggy Letson                           Polly Malone-Six                            Prince Holmes
2154 North Grandview Lane              Resident Trust                              Resident Trust
Maylene, AL 35114-6009                 300 Royal Tower Dr                          300 Royal Tower Dr - 155A
                                       Birmingham, AL 35209-6865                   Birmingham, AL 35209-6865


Publix Credit Card                     Queen Barnes                                Queen Pace
RE: ACCT 2004912                       1019 Jerone St                              6000 Goldwire Trace
P.O. BOX 32009                         Birmingham, AL 35214-2509                   Unit 6006
Lakeland, FL 33802-2009                                                            BIRMINGHAM, AL 35211-6809


Quindeline Ward                        Quinton Cain                                Quinton McDonald
165 Tuscaloosa Avenue                  2089 Alpine Vlg                             589 Hackberry Ridge Trace
BIRMINGHAM, AL 35211-1444              Apt D                                       Birmingham, AL 35226-2965
                                       Hoover, AL 35216-5931


RESTORE THERAPY SERVICES               Raymond Sutter                              Reginald Reedy
245 CAHABA VALLEY PARKWAY # 2          300 Royal Tower Drive No 125B               1019 Jerone Street
PELHAM, AL 35124-2217                  Birmingham, AL 35209-6865                   Birmingham, AL 35214-2509



Regions Bank                           Renee & Charles Barnard(Husband & Wife)     Renee Barnard
250 Riverchase Parkway                 c/o Procopio,Cory,Hargreaves&Savitch LLP    9619 Chesapeake Dr
Suite 600                              Attn: Bill Smelko                           Suite 103
Birmingham, AL 35244-1832              525 B Street, Suite 2200                    San Diego, CA 92123-1394
                                       San Diego, CA 92101-4474

Richard Williams                       Richard Williams                            Richard Wilson
Resident Trust                         c/o Demita Williams                         Resident Trust
300 Royal Tower Dr                     3590B Pehlam Pkwy, Ste. 291                 300 Royal Tower Dr
Birmingham, AL 35209-6865              Pelham, AL 35124-2034                       Birmingham, AL 35209-6865


Robbie Smith                           Robert Travis                               Robert Travis
300 Royal Tower Drive                  300 Royal Tower Drive                       c/o Denise Willett
Birmingham, AL 35209-6865              203                                         2030 Wildflower Drive
                                       Birmingham, AL 35209-6865                   Birmingham, AL 35244-1723


Rosemary Lucas                         Roy Reynolds                                Roy Reynolds
1008 Royal Tower Drive                 205 Royal Tower Drive                       c/o Tracy Davis
Vestavia, AL 35209-6860                Birmingham, AL 35209-7045                   2741 Anna Steel Lane
                                                                                   Vestavia, AL 35216-4001
              Case 20-00018-LA11               Filed 02/18/21      Entered 02/18/21 10:47:05     Doc 462        Pg. 21 of
Ruben Summers                                      Rueneda Sanders     25                      SERVICESOUTH LAUNDRY EQUIPMENT
Resident Trust                                     1626 Pearson Ave SW                         1105 SHANA COURT STE I
300 Royal Tower Dr                                 Apt B                                       Marietta, GA 30066-2777
Birmingham, AL 35209-6865                          Birmingham, AL 35211-2634


SPIRE (formerly Alagasco)                          Sabrina Anders                              Sabrina Stephens
P.O. BOX 2224                                      1210 Elm Dr                                 898 Mathas Creek Rd.
BIRMINGHAM, AL 35295-0001                          Alabaster, AL 35007-8303                    Cordova, AL 35550-3818



Sadie WIlliams                                     Samuel Darby                                Samuel Davis
Resident Trust                                     Resident Trust                              4809 Terrace R
300 Royal Tower Dr                                 300 Royal Tower Dr                          Birmingham, AL 35208-4522
Birmingham, AL 35209-6865                          Birmingham, AL 35209-6865


Sandra Swinson                                     Sara Peacock                                Seniors Resource Guide
3900 Walnut Ave SW                                 6224 Walnut Circle Drive                    P.O. BOX 6027
Birmingham, AL 35221-1642                          Pinson, AL 35126-3313                       Denver, CO 80206-0027



Shanautica Underwood                               Shankar Yalamanchili, MD                    Shannon Mitchell
5444 Gordon Ave                                    233 WINTON BLOUNT LOOP                      1259 Tuckawanna Drive
Birmingham, AL 35221-3169                          MONTGOMERY, AL 36117-3507                   Apt 1
                                                                                               Birmingham, AL 35215-6320


Sharon Caffee                                      Sheanicus Franklin                          Sheila Blackshear
1810 Exeter Ave                                    9247 Brookhurst Dr                          1221 Graymont Ave. W.
Bessmer, AL 35020-6611                             Birmingham, AL 35235-1001                   Birmingham, AL 35208-4928



Shelby Friedman                                    Shell Credit Card                           Sheritha A. Williams
4614 Burning Tree Ln                               P.O. BOX 6293                               1903 Spring Lake Court
Pelham, AL 35124-1034                              Carol Stream, IL 60197-6293                 Birmingham, AL 35215-5061



Shred-It                                           Shundria Watkins                            William A. Smelko
28883 NETWORK PLACE                                1767 Lincoln Avenue SW                      Procopio
Chicago, IL 60673-1288                             Birmingham, AL 35211-4242                   525 B Street
                                                                                               Suite 2200
                                                                                               San Diego, CA 92101-4474

Charles Smith, as Personal Representative of       Sophia Roberson                             Randye B. Soref
c/o Gupta, Evans and Associates, PC                1699 Highway 231 N                          Polsinelli LLP
1620 5th Ave. Suite 650                            VINCENT, AL 35178-6351                      2049 Century Part East
San Diego, CA 92101-2752                                                                       Ste 2300
                                                                                               Los Angeles, CA 90067-3125

Squar Milner LLP                                   St. Vincent’s Health System                 Stacy Elledge Chiang, CPA/CFF, CIRA
San Diego                                          Brookwood Medical Center                    Squar Milner LLP
3655 Nobel Drive                                   2010 Brookwood Medical Center               3655 Nobel Drive, Suite 300
Suite 300                                          Birmingham, AL 35209-6804                   San Diego, CA 92122-1050
San Diego, CA 92122-1050
              Case 20-00018-LA11   Filed 02/18/21      Entered 02/18/21 10:47:05     Doc 462        Pg. 22 of
Stephanie Jones                        Stephanie Nelson    25                      Stephanie Simmons
1643 5th St N                          651 Earline Circle                          Resident Trust
Birmingham, AL 35204-2254              Apt A                                       300 Royal Tower Dr
                                       Birmingham, AL 35215-6631                   Birmingham, AL 35209-6865


Susan Morse                            Susan Yearout                               TEC Freedom Management, LLC
2029 Shebia Drive                      3108 Warrington Rd                          ATTN: TE Cummings
Birmingham, AL 35216-5809              Birmingham, AL 35223-2722                   6171 Tucker Mountain Road
                                                                                   Remlap, AL 35133-5405


Takiyo Hines                           Tameca Burr                                 Tami Tubbs
4233 3rd Ave S                         P O Box 36442                               2519 11th Ave N
Apt. 308                               BIRMINGHAM, AL 35236-6442                   Bessemer, AL 35020-3461
Birmingham, AL 35222-2023


Tamika Bishop                          Tamika Trotter                              Taneisha Ward
450 Hidden Ridge Drive                 825 Idlewood Road                           5409 Main Street
Odenville, AL 35120-5399               Birmingham, AL 35235-1313                   MIDFIELD, AL 35228-3218



Tawarren Grant                         Teona Bell                                  Teresa Stephenson
1337 17th Pl SW                        1929 Princeton Ct SW                        830 Old Sayre Mine Road
Birmingham, AL 35211-4214              BIRMINGHAM, AL 35211-2320                   Graysville, AL 35073-9752



Terrell Miller                         Terry Thornton                              Theodis Drake
3218 17th Ave N                        Resident Trust                              Resident Trust
Birmingham, AL 35234-1332              300 Royal Tower Dr                          300 Royal Tower Drive
                                       Birmingham, AL 35209-6865                   Birmingham, AL 35209-6865


Thomas Lee                             Timothy Moore                               Timothy Kirkland
Resident Trust                         9517 East Pointe Circle                     2133 Mountain View Drive
300 Royal Tower Dr                     Birmingham, AL 35217-5201                   Birmingham, AL 35216-2023
Birmingham, AL 35209-6865


Timothy Szewczyk                       Tina Wallace                                Tisha Bell
19 Aboyne Road                         725 Sunhill Road NW                         600 15th Place Sw
Perth Western Australia 6076           Apt H                                       Birmingham, AL 35211-1809
                                       Center Point, AL 35215-3043


Total Fire Protection Inc.             Tracy Holman                                Tracy Riley
141 Regency Park                       7417 Apt B 2nd Ave South                    Resident Trust
Alabaster, AL 35007-4808               Birmingham, AL 35206-4812                   300 Royal Tower Dr
                                                                                   Birmingham, AL 35209-6865


Tracy Riley                            Trinity Contractors LLC                     U. S. Securities & Exchange Co
c/o Sidney Summey                      561 Simmons drive                           Bankruptcy Counsel
P.O. Box 248                           Trussville, AL 35173-2366                   444 South Flower Street, Ste.
Birmingham, AL 35201-0248                                                          Los Angeles, CA 90071-2901
              Case 20-00018-LA11            Filed 02/18/21      Entered 02/18/21 10:47:05     Doc 462        Pg. 23 of
(p)U S SECURITIES AND EXCHANGE COMMISSION       United States Trustee25                     Valarie Witt
LOS ANGELES REGIONAL OFFICE                     Office of the U.S. Trustee                  1617 Bryson St
444 SOUTH FLOWER STREET 9TH FLOOR               880 Front Street                            Birmingham, AL 35228-2204
LOS ANGELES CA 90071-2934                       Suite 3230
                                                San Diego, CA 92101-8897

Valeria Cornner                                 Vaughnzeal Brown                            Vensone Bishop
2709 Sayers Rd                                  Resident Trust                              Resident Trust
Fultondale, AL 35068-1301                       300 Royal Tower Dr                          300 Royal Tower Dr
                                                Birmingham, AL 35209-6865                   Birmingham, AL 35209-6865


Verizon                                         Vernell Bennett                             Vernon Wilson
500 Technology Drive                            Resident Trust                              300 Royal Tower Drive
Suite 550                                       300 Royal Tower Dr                          328
Saint Charles, MO 63304-2225                    Birmingham, AL 35209-6865                   Birmingham, AL 35209-6865


Vernon Wilson                                   Vernon Wilson                               Vestavia Hills, Ltd.
c/o Crisis Center                               c/o Reid Crotty                             9619 Chesapeake Drive
3600 8th Avenue S Ste 501                       546 Edgeknoll Lane                          Suite 103
Birmingham, AL 35222-3223                       Homewood, AL 35209-5914                     San Diego, CA 92123-1394


Viva Health                                     WILLIS OF ALABAMA                           Wallace Coleman
417 20th Street North                           P.O. BOX 730416                             2411 Dartmouth Ave
Suite 1100                                      DALLAS, TX 75373-0416                       BESSEMER, AL 35020-4271
Birmingham, AL 35203-3216


Walter Cook                                     Walter Mathews                              Walter Mathews
Resident Trust                                  Resident Trust                              c/o Jessica Tadlock
300 Royal Tower Dr                              300 Royal Tower Dr                          4215 Grubbs Street
Birmingham, AL 35209-6865                       Birmingham, AL 35209-6865                   Panama City, FL 32404-9742


Wanda Buchanan                                  Wanda Vaughn                                Wells Fargo Bank, N.A.
1611 14th Ave                                   Resident Trust                              1 Independent Drive, 10th Fl.
Birmingham, AL 35204-2726                       300 Royal Tower Dr                          MAC Z3094-100
                                                Birmingham, AL 35209-6865                   Jacksonville, FL 32202-5005


Wells Fargo Bank, N.A.                          Wells Fargo Bank, N.A.                      William A. Smelko
Gordon Elderdice                                J. Barrett Marum                            PROCOPIO, CORY, HARGREAVES & SAVITCH LLP
1 Independent Drive, 10th Floor                 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP     525 B Street, Suite 2200
Jacksonville, FL 32202-5005                     501 West Broadway, Suite 1900               San Diego, CA 92101-4474
                                                San Diego, CA 92101-3598

William Robinson                                Willie Brogden                              Willie Phillips
3111 Downs Rd.                                  Resident Trust                              Resident Trust
Fultondale, AL 35068-1022                       300 Royal Tower Dr                          300 Royal Tower Dr
                                                Birmingham, AL 35209-6865                   Birmingham, AL 35209-6865


Willie Williams                                 Ronald F Woods                              Wynell Johnston
Resident Trust                                  Ronald F. Woods & Associates                Resident Trust
300 Royal Tower Dr                              225 Broadway                                300 Royal Tower Dr
Birmingham, AL 35209-6865                       Suite 1900                                  Birmingham, AL 35209-6865
                                                San Diego, CA 92101-5047
              Case 20-00018-LA11                Filed 02/18/21         Entered 02/18/21 10:47:05              Doc 462        Pg. 24 of
Xavier Tate                                           Yulis Adkins        25                               Yvonne Chandler
7823 4th Ave. North                                   Resident Trust                                       1413 Princeton Ave Sw
Apt. A                                                300 Royal Tower Dr                                   Apt D
Birmingham, AL 35206-3708                             Birmingham, AL 35209-6865                            Birmingham, AL 35211-1501


Yvonne Leslie                                         Zandra Jones                                         Zelma Richardson
1248 Maple St                                         6846 Grasselli Road                                  7009 Colony Park Dr.
Birmingham, AL 35217-3006                             Fairfield, AL 35064-1726                             Birmingham, AL 35243-3353




                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Employment Screening Services, Inc.                   Environmental Biological                             Navitas Credit Corp.
ESS, Inc., Attn: Todd Higey                           Attn: Terry Evans                                    201 Executive Center Dr., Suite 100
2700 Corporate Drive, Suite 100                       3813 4TH TERRACE NORTH                               Columbia, SC 29210
Birmingham, AL 35242                                  BIRMINGHAM, AL 35222


Omnicare, Inc.                                        (d)Omnicare, Inc.                                    U.S. Securities and Exchange Commission
DEPT 781668                                           dba Omnicare of Prattvile                            Attn: Bankruptcy Counsel
DETROIT, MI 48278-1668                                c/o Pauline Adala                                    5670 Wilshire Boulevard, 11th Floor
                                                      444 N. 44th St., MC 999-2C                           Los Angeles, CA 90036-3648
                                                      Phoenix, AZ 85008




                  The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)BFS West, Inc.                                     (u)B. Renee Barnard                                  (u)Charles Barnard




(u)Judith A Chance                                    (u)Commonwealth Assisted Living, LLC, Series         (u)Floorit Financial Inc




(u)Gordon Food Service, Inc.                          (u)MED Healthcare Partners, LLC                      (u)Karen L McElliott




(u)Jack L. Rowe                                       (u)Sullivan Hill Rez & Engel, A Professional         (d)United States Trustee
                                                                                                           Office of the U.S. Trustee
                                                                                                           880 Front Street
                                                                                                           Suite 3230
                                                                                                           San Diego, CA 92101-8897
              Case 20-00018-LA11   Filed 02/18/21       Entered 02/18/21 10:47:05     Doc 462        Pg. 25 of
(d)United States Trustee                                   25 Home
                                       (u)UnitedHealthCare Nursing                  (u)Connie Virgadamo
Office of the U.S. Trustee
880 Front Street
Suite 3230
San Diego, CA 92101-8897

(u)Frank A. Virgadamo                  (u)Wells Fargo                               (u)Wells Fargo Bank, N.A.




End of Label Matrix
Mailable recipients     455
Bypassed recipients      18
Total                   473
